

 
EXHIBIT 10.1
 
WARRANT PURCHASE AGREEMENT
 
 
THIS WARRANT PURCHASE AGREEMENT (the "Agreement") is made and entered into this
12th day of May, 2005 effective as of August 31, 2004 by and between POSITRON
CORPORATION, a Texas corporation (the "Company"), and those persons set forth on
the signature page hereof as Investors (the "Investors").
 
R E C I T A L S :
 
WHEREAS, the Company desires to issue to Investors and the Investors desire to
purchase from the Company, warrants (the "Warrants") to purchase 3,825,000
shares of the Company's common stock (the "Shares") all on the terms and
conditions hereinafter provided. The Warrants and the Shares are hereafter
collectively referred to as the "Securities".
 
NOW, THEREFORE, IT IS AGREED AS FOLLOWS:
 
1.  Issuance of Warrants; Repurchase Right. In consideration of the surrender to
the Company by the Investors of warrants to purchase an aggregate of 7,650,000
shares of the Company's common stock, the Company agrees to issue to Investors
an aggregate of 3,825,000 Warrants, the form of which is attached hereto as
Exhibit A, in the amounts and to the Investors as set forth on the signature
page hereto.
 
2.  Investors Representations. The Investors hereby severally represent and
warrant to the Company as follows:
 
(a)  The Investors understand that: (i) the offer and sale of the Securities by
the Company to the Investors has not been registered under the Securities Act of
1933, as amended (the "Securities Act"), in reliance on an exemption from such
registration available under the Securities Act and rules adopted thereunder;
and (ii) the Investors must hold the Warrants indefinitely unless the Securities
are subsequently registered under the Securities Act and qualified under
applicable state securities laws, or unless an exemption from such registration
and qualification are available.
 
(b)  The Investors are acquiring the Securities for his or her own account, for
investment, and not with a view to any sale or distribution of any interest
therein.
 
(c)  The Investors have such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Securities, and the Investors is able to bear the economic risks of such an
investment.
 

--------------------------------------------------------------------------------


 
(d)  All statements made, and information furnished, by the Investors in this
certificate and all other information furnished by the Investors to the Company,
are true and complete, to the best of the Investors' knowledge.
 
3.  Restrictions on Transfer. The Investors agree that:
 
(a)  The Investors will not attempt to transfer the Securities in violation of
the restrictions set forth in this Agreement.
 
(b)  The Company may note such restrictions on transfer in its records and
refuse to recognize any transfer which violates this agreement or for which the
Company has not received an acceptable opinion of counsel stating that such
transfer will not violate such restrictions.
 
(c)  One or more legends indicating a lack of registration under the Securities
Act and a lack of qualification under state securities laws will be imprinted on
the Securities. One such legend shall read substantially as follows:
 
"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND MAY, TRANSFERRED, ASSIGNED,
PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION."
 
4.  Binding on Successors; Indemnification. The Investors agree that the above
representations and warranties are binding on the Investors' successors and
assigns and are made for the benefit of the Company and any other persons who
may become liable for violations of federal or state securities laws as a result
of the falsity of any of the Investors' representations or warranties. The
Investors agree to indemnify, defend, and hold harmless such persons from any
liability arising from the falsity of any of the Investors' representations or
warranties or from the breach of any covenant of Investors contained herein.
 
5.  Registration Rights. The Company hereby grants to Investors the following
registration rights with respect to the Shares:
 
(a)  Notice of Registration. If, at any time after the date hereof, the Company
shall determine to register any of its securities either for its own account or
the account of a security holder or holders exercising their respective demand
registration rights, other than a registration relating solely to employee
benefit plans, or a registration relating solely to a Commission Rule 145
transaction, or a registration on any registration form which does not permit
secondary sales, the Company will:
 
(i)  promptly give to Investors written notice thereof (which shall include a
list of the jurisdictions in which the Company intends to attempt to qualify
such securities under the applicable blue sky or other state securities laws);
and
 
-2-

--------------------------------------------------------------------------------


 
(ii)  include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
shares of the Company's common stock exercisable upon exercise of the Warrants
and any common stock issued with respect thereto (e.g. upon a stock split or
stock dividend) specified in a written request or requests, made by Investors
within fifteen (15) days after receipt of the written notice from the Company
described in this clause. Notwithstanding the foregoing, if the underwriter
advises the Company in writing that marketing factors require a limitation of
the number of shares to be underwritten, then the Company shall so advise all
holders of common stock which would otherwise be underwritten pursuant to
existing registration rights, and the number of shares of common stock that may
be included in the underwriting shall be allocated among all holders thereof,
including the Investors, in proportion (as nearly as practicable) to the amount
of shares of common stock of the Company owned by each holder.
 
(b)  The Company shall bear all registration expenses, except selling expenses,
incurred in connection with any registration, qualification and compliance by
the Company pursuant to Section 5(a).
 
6.  Repurchase Right. The Company reserves to itself the right to repurchase
upon 30 says written notice any portion of the Warrants issued pursuant to this
Agreement ("Repurchase Right") at any time after August 31, 2004, provided that
the closing price of a share of the Company's common stock shall be not less
than $0.25 for a period at least 20 consecutive trading days after August 31,
2004; and provided further that a registration statement filed pursuant to
Section 5, above, permitting a sale of the Shares shall have become effective
and remain effective for a period of 90 days. The repurchase price will be
$0.001 per share for any portion of the Warrants that remain unexercised at the
time the Company exercises its Repurchase Right. 
 
7.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.
 
8.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.
 
IN WITNESS WHEREOF, the undersigned purchasers of securities and the Company
have executed this Agreement as of the day and year first above written.
 
 
-3-

--------------------------------------------------------------------------------


 
[Signature Page to Warrant Purchase Agreement]
 
 

  POSITRON CORPORATION          
By:  ____________________________________________________     Gary H. Brooks,
President                 INVESTORS:                 Carlos Sao Paulo    
Warrants: 1,325,000                 Sofia Salema Garção     Warrants: 2,000,000
                Maria Madalena Pimentel     Warrants: 1,650,000              
José Maria Salema Garção     Warrants: 2,000,000  

 
-4-

--------------------------------------------------------------------------------

